          Case 1:19-cv-02375-DLF Document 169 Filed 06/11/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 18-CV-21053-GAYLES/LOUIS

JEFFREY PETER DATTO, PH.D.,

        Plaintiff,

v.

ASSOCIATION OF AMERICAN MEDICAL
COLLEGES, et al.,

      Defendants.
__________________________________/

                                            OMNIBUS ORDER

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Preliminary Injunction

Against University of Miami (ECF No. 125); Plaintiff’s Motion to Amend the Amended

Complaint (ECF No. 128); Plaintiff’s Motion for Leave to File Supplemental Brief (ECF No. 148);

Plaintiff’s Amended Motion to Amend the Amended Complaint (ECF No. 154); and Plaintiff’s

Motion for Leave to File Late Reply (ECF No. 160). 1 Upon consideration, it is hereby ORDERED

as follows:

        1.       Plaintiff’s Motion for Preliminary Injunction Against University of Miami (ECF

No. 125) is DENIED as moot by the filing of Plaintiff’s Amended Motion for Preliminary

Injunction Against University of Miami (ECF No. 153), filed on April 15, 2019. The relief sought

in Plaintiff’s Amended Motion supersedes the relief sought in his original preliminary injunction




1
 All pretrial matters have been referred to the undersigned United States Magistrate Judge by the Honorable Darrin
P. Gayles, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1)(A) and the Magistrate Judge Rules of the
Local Rules of the Southern District of Florida (ECF Nos. 139, 140, 141).

                                                        1
         Case 1:19-cv-02375-DLF Document 169 Filed 06/11/19 Page 2 of 2



Motion. Likewise, Plaintiff’s Motion for Leave to File Supplemental Brief (ECF No. 148) to his

original preliminary injunction Motion is DENIED as moot.

       2.      Plaintiff’s Motion to Amend the Amended Complaint (ECF No. 128) and Plaintiff’s

Amended Motion to Amend the Amended Complaint (ECF No. 154) are DENIED without

prejudice. Defendants have moved to dismiss the Amended Complaint, raising a number of

grounds including jurisdictional challenges; the proposed amended complaints attached to each of

these Motions do not cure the deficiencies identified in the motions to dismiss. The undersigned

has issued a Report and Recommendation that the motions to dismiss be granted, in part, with

leave to amend the complaint. See ECF No. 168. Accordingly, and subject to the Court’s adoption,

modification, or rejection of that Report and Recommendation, Plaintiff may re-file its motion for

leave to amend following the Court’s ruling on the undersigned’s Report and Recommendations

on the Motions to Dismiss.

       3.      Plaintiff’s Motion for Leave to File Late Reply (ECF No. 160) is GRANTED.

Plaintiff must file his Reply on or before June 25, 2019.



       DONE AND ORDERED in Chambers at Miami, Florida this 11th day of June, 2019.




                                                     LAUREN FLEISCHER LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
